 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Frank A. Perrone,                                 No. CV-20-00482-PHX-DWL
10                 Plaintiff,                          ORDER
11   v.
12   United States Department of Veterans
     Affairs,
13
                   Defendant.
14
15          The Court has an independent obligation to determine whether it has subject-

16   matter jurisdiction.   Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583 (1999).
17   Pursuant to Rule 12(h)(3) of the Federal Rules of Civil Procedure, “[i]f the court

18   determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the

19   action.”

20          Plaintiff failed to indicate in his complaint the basis for subject-matter jurisdiction.
21   Plaintiff must amend his complaint to correct this deficiency.1 See NewGen, LLC v. Safe

22   Cig, LLC, 840 F.3d 606, 612 (9th Cir. 2016).

23          Accordingly,

24          IT IS ORDERED that by April 9, 2020, Plaintiff shall file an amended complaint

25   properly alleging subject-matter jurisdiction.

26          IT IS FURTHER ORDERED that if Plaintiff fails to timely file an amended
27
     1
            This amended complaint pursuant to court order will not affect Plaintiff’s right
28   under Rule 15(a)(1) to later amend once as a matter of course, if she chooses to do so.
     See, e.g., Ramirez v. Cty. of San Bernardino, 806 F.3d 1002, 1006-09 (9th Cir. 2015).
 1   complaint, the Clerk of the Court shall dismiss this case, without prejudice, for lack of
 2   subject-matter jurisdiction.
 3          Dated this 26th day of March, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
